Citation Nr: 1811399	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2005 to May 2006.

This matter was originally on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota. This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2017.  At that time, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disability other than PTSD was before the Board.  Following the Board's remand, the RO issued a rating decision in July 2017, grating service connection for somatic symptom disorder with anxiety and depression, which constitutes a full award of the benefit sought on appeal with respect to that issue.   AB v. Brown, 6 Vet. App. 35, 39 (1993).  The case has since been returned to the Board for appellate review of the issue of the Veteran's entitlement to service connection for PTSD claim.  

In August 2012, the Veteran testified at a videoconference hearing.  A transcript of that hearing is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In accordance with the most recent March 2017 Board remand, the Veteran was afforded an April 2017 VA examination with regard to his claim.  The examiner noted that the Veteran had received treatment intermittently for PTSD, and noted previous diagnoses of PTSD.  However, at the April 2017 VA examination, the examiner found that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-5 criteria.  In so finding, the examiner stated that Veteran's mental health treatment providers accepted the Veteran's self-reported symptom history and decline in functioning without any attempt to verify the veracity of those claims.  Additionally, she stated that although the Veteran had received treatment associated with a diagnosis of PTSD, the receipt of treatment was not a diagnostic criterion, nor was there evidence in the published empirical literature that a psychiatric diagnosis was at least as likely as not to be valid because one received treatment associated with it.  Thus, the examiner concluded that Veteran's symptoms did not meet diagnostic criteria for PTSD.

The Board finds that the April 2017 opinion is inadequate to decide the claim.  In that regard, the Board notes that while the examiner stated that the Veteran did not have PTSD, she did not state if the Veteran's previously diagnosed PTSD had improved, or if the previous diagnoses of PTSD were mistaken.

Moreover, VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary of VA determined that DSM-5 applied to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's claim was originally certified to the Board prior to August 4, 2014, DSM-5 is not applicable to this case.  Thus, the opinions which applied the DSM-5 criteria to the Veteran's appeal, such as the April 2017 opinion, are inadequate.  As such, a new VA opinion is required to determine the nature and etiology of any PTSD under the appropriate DSM-IV criteria.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a psychiatrist or psychologist who has not been involved in this case previously, if possible.  The examiner should be provided the claims file in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.

The examiner should determine the nature and etiology of any current or previously diagnosed PTSD.  Following review of the record, please opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran has PTSD that manifested in service or is otherwise causally or etiologically related to his military service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should use the DSM-IV criteria in evaluating the Veteran.

As the previous examiner did not, please discuss whether the Veteran's previously diagnosed PTSD has improved or if the diagnoses were provided in error.

If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed PTSD was caused or aggravated by the Veteran's service-connected disability (lumbar spine strain and degenerative disc disease L5-S1 and/or lower extremity neurological disorder).

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


